824 F.2d 976
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Anthony A. HERNANDEZ, Petitioner,v.DEPARTMENT OF the TREASURY, Respondent.
Appeal No. 86-1655.
United States Court of Appeals, Federal Circuit.
April 13, 1987.

Before FRIEDMAN, NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board, sustaining the reduction in grade of Anthony A. Hernandez, is affirmed.    The decision is supported by substantial evidence and is not contrary to law, and the penalty imposed is within the agency's discretionary authority.  5 U.S.C. Sec. 7703(c).